YELVERTON, Judge.
The only disputed issue presented by this appeal is which party will be cast for appellate costs.
An appeal was rendered necessary in order to correct a substantial error in the judgment as signed. After trial, a judgment was rendered as prayed for by plaintiff on a promissory note, including attorney’s fees as provided in the note. However, the formal judgment prepared by plaintiff’s counsel and presented to the trial court for signature inadvertently failed to provide for attorney fees. The error was not discovered until the delays for application for a new trial had run.
Defendants-appellees did not answer the appeal but filed a brief conceding that the judgment signed did not conform to the judgment rendered, and that plaintiff-appellant is entitled to have the judgment amended on this review. All that appellee would have this court do is order appellant to pay the costs of appeal, since it was appellant’s counsel’s error in preparing the judgment that made the appeal necessary.
La. Code of Civ.Proced. art. 2164 authorizes an appellate court to tax the costs of the lower or appellate court, or any part thereof, against any party to the suit, as in its judgment may be considered equitable. It is equitable in this case to tax the costs on appeal to appellant.
Accordingly, the judgment appealed from is amended so as to provide 25% of principal and interest as attorney fees. In all other respects, the judgment appealed from is affirmed. Costs of this appeal are to be paid by appellant.
AMENDED AND AFFIRMED.